Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered January 7, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements.
Ordered that the judgment is affirmed.
*911The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his three incriminatory statements. The record supports the finding that he understood the Miranda warnings which were given prior to each statement, and that he voluntarily and knowingly waived his rights (see, Fare v Michael C., 442 US 707, reh denied 444 US 887; People v Dorsey, 118 AD2d 653). In addition, the defendant’s statements were not the product of an illegal custodial interrogation since he voluntarily accompanied detectives to the precinct and answered questions concerning the school yard shooting. Under these circumstances, a reasonable man in his position, innocent of any crime, would have thought that he was free to leave (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851; People v Hicks, 68 NY2d 234; People v Oates, 104 AD2d 907).
We also find the credible evidence revealed that the police had not intentionally or inadvertently isolated the defendant from contact with his family (see, People v Bevilacqua, 45 NY2d 508; People v Evans, 70 AD2d 886). Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.